Citation Nr: 0205128	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  94-43 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
headaches.

2.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure in Vietnam.

3.  Entitlement to service connection for a circulatory 
disorder, to include as due to herbicide exposure in Vietnam.

4.  Entitlement to service connection for a low back 
disorder, to include as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1967 
and is a recipient of the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama in April 1994 and August 1997.  

In a January 1999 decision, the Board denied the veteran's 
claims for service connection for skin, circulatory, and low 
back disorders.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and, in January 2001, the Secretary of Veterans Affairs 
(Secretary) filed a motion to remand this case back to the 
Board on the basis of the enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This motion was granted by the Court in April 
2001.

Also, in the January 1999 decision, the Board remanded the 
claims of entitlement to an initial compensable evaluation 
for headaches and entitlement to nonservice-connected pension 
benefits back to the RO for further development.  Following 
this development, in May 2001, the RO granted entitlement to 
nonservice-connected pension benefits but continued the 
initial noncompensable evaluation for headaches.  This claim 
is also again before the Board.

Moreover, in the January 1999 decision, the Board referred 
the claim of entitlement to service connection for a 
psychiatric disorder back to the RO for appropriate action.  
However, it does not appear that the RO has taken action on 
this claim to date.  As such, the claim is again referred 
back to the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  Although the veteran has not specifically reported 
prostrating attacks resulting from his headaches, these 
headaches are productive of constant and widespread pain, 
nausea, and blurred vision.

3.  The veteran does not have a current skin disorder that 
was incurred or aggravated as a result of service, including 
claimed herbicide exposure.

4.  The veteran does not have a current circulatory disorder 
that was incurred or aggravated as a result of service, 
including claimed herbicide exposure.

5.  The veteran does not have a current low back disorder 
that was incurred or aggravated as a result of service, 
including claimed herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for 
headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.27, 4.124a, Diagnostic Code 8100 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

2.  A skin disorder was not incurred in or aggravated by 
service or as a result of claimed herbicide exposure.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

3.  A circulatory disorder was not incurred in or aggravated 
by service or as a result of claimed herbicide exposure.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

4.  A low back disorder was not incurred in or aggravated by 
service or as a result of claimed herbicide exposure.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  Specifically, the RO has 
obtained records of treatment reported by the veteran and has 
afforded him multiple VA examinations.  See also 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  The Board does note, however, that the 
veteran did not respond to a February 1999 RO letter, in 
which he was requested to provide information as to the 
treatment providers that he alluded to during his July 1998 
VA Travel Board hearing.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in multiple 
Statements of the Case and Supplemental Statements of the 
Case issued during the pendency of this appeal.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

II.  Entitlement to an initial compensable evaluation for 
headaches

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

The veteran's claim of entitlement to service connection for 
headaches was granted by the RO in the appealed August 1997 
rating decision on the basis of an in-service contusion.  A 
zero percent initial evaluation was assigned, effective from 
December 1996.  As such, the Board has considered all 
evidence from and after that date.

During his June 1997 VA general medical examination, the 
veteran reported daily headaches that might last from a few 
minutes to several hours, but he also indicated that the 
headaches were not prostrating.  Occasional nausea, but no 
vomiting, was reported.  The diagnosis was chronic headaches, 
status post remote head injury.

At his July 1998 VA Travel Board hearing, the veteran stated 
that his headaches were localized to all parts of his head.  
He reported that he was taking Tylenol for his headaches.  
Although he reported VA treatment for his headaches, he did 
not respond to a February 1999 VA request for information 
about his treatment providers.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (the VA's duty to assist is not a "one-
way street," and the veteran must assist in providing 
putative information).  

During his February 2000 VA general medical examination, the 
veteran described constant headaches, with a sharp pain all 
over the head and nausea.  A neurological examination was 
within normal limits.  The pertinent diagnosis was chronic 
headaches, secondary to a previous head injury, and cognitive 
impairment.  

The RO has evaluated the veteran's headaches under the 
criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2001) 
by analogy.  See 38 C.F.R. §§ 4.20, 4.27 (2001).  Under this 
code section, a zero percent evaluation is warranted in cases 
of migraine attacks less frequent than those warranting a 
compensable evaluation.  A 10 percent evaluation is in order 
in cases of characteristic prostrating attacks averaging one 
in two months over the last several months.  A 30 percent 
evaluation is appropriate in cases of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation is 
warranted for very frequent completely prostrating and 
prolonged attacks that are productive of severe economic 
inadaptability.  

In this case, the Board acknowledges that the veteran 
reported an absence of prostrating headache attacks during 
his June 1997 VA examination.  However, he has also reported 
constant pain, blurred vision, and nausea.  Given these 
symptoms, the Board finds that the veteran's overall headache 
disability picture falls somewhere between the criteria for a 
zero percent evaluation and the criteria for a 10 percent 
evaluation.  Resolving all doubt in the veteran's favor, the 
Board finds that a 10 percent evaluation is appropriate.  As 
the veteran has presented no evidence of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months, however, there is no basis for 
an even higher evaluation.  Rather, an initial 10 percent 
evaluation, and not more, is warranted.  To that extent, the 
veteran's claim is granted.

As indicated above, the Board has based its decision in this 
case upon the applicable provisions of the VA's Schedule for 
Rating Disabilities.  The veteran has submitted no evidence 
showing that his service-connected headaches have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2001), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


III.  Claims for service connection
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  Also, 
certain chronic diseases, including malignant tumors, 
cardiovascular diseases, and arthritis may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Additionally, VA regulations provide that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era and has one of the 
diseases listed in 38 C.F.R. § 3.309(e) (2001) shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii) (2001).  Service connection due to 
exposure to an herbicide agent may be granted on a 
presumptive basis for certain diseases listed in 38 C.F.R. 
§ 3.309(e) (2001), which the VA has determined to be 
etiologically related to herbicide exposure.  For example, 
service connection may be granted for chloracne, acneform 
diseases consistent with chloracne, and porphyria cutanea 
tarda if manifested to a compensable degree within one year 
after the last date on which the veteran was exposed to an 
herbicide agent during service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2001).  See The Agent Orange Act of 1991, Public Law No. 
102-4, § 2, 105 Stat. 11 (1991). 

Nonetheless, even if a veteran has not been diagnosed with a 
disease listed in 38 C.F.R. § 3.309(e) (2001), he or she is 
not precluded from establishing service connection by proof 
of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  In this case, the medical reports of 
record do not reflect that the veteran currently suffers from 
any of the disabilities listed in 38 C.F.R. § 3.309(e) 
(2001).  Specifically, this section does not address back 
disabilities, and the only "circulatory" disorder that the 
veteran has been diagnosed with is hypertension.  Moreover, 
the veteran has not been diagnosed with chloracne, an 
acneform disease consistent with chloracne, or porphyria 
cutanea tarda.  The record therefore presents no basis for 
consideration of the claims for service connection as 
secondary to in-service herbicide exposure, and the Board 
will thus proceed to consideration of these claims on a 
direct service connection basis under Combee.

During service, the veteran was treated for a number of skin 
abnormalities, including foot blisters in November 1964 and 
March 1966, a foreign body granuloma that was removed in 
March 1966, folliculitis in November 1966, and pustules 
between the toes in March 1967.  However, a May 1967 
separation examination was negative for skin disabilities, 
other than a right hand scar.  The next record of treatment 
for a skin disorder is the report of the veteran's June 1997 
VA general medical examination, which contains a diagnosis of 
dermatitis of the back and hands, of unknown etiology.  The 
veteran's February 2000 VA general medical examination 
revealed hyperpigmentation and dermatitis of the back, some 
papular and hyperpigmented skin lesions of the neck, and 
dermatitis of the scalp.  None of the treatment records cited 
above contain an opinion to the effect that a current skin 
disorder is etiologically related to service.

Following the veteran's June 1966 motor vehicle accident, and 
during service, he was noted to have blood pressure of 
140/90.  However, no further treatment for cardiovascular 
problems was noted during service, and the veteran's May 1967 
separation examination report indicates blood pressure of 
136/84.  A May 1997 private treatment record contains a 
diagnosis of possible hypertension, and hypertension was 
diagnosed in a July 1997 treatment record.  The veteran 
reported a history of hypertension and "pain in the heart" 
during his February 2000 VA general medical examination.  
However, his blood pressure was 127/76, an 
electrocardiography (EKG) was within normal limits, and no 
corresponding diagnosis was rendered.  None of the treatment 
records cited above contain an opinion to the effect that the 
veteran's claimed circulatory disorder, if present, is 
etiologically related to service.

The veteran was first treated for low back pain in March 
1966, during service.  No treatment for any back 
symptomatology was noted immediately following the veteran's 
June 1966 motor vehicle accident, and his May 1967 separation 
examination report is negative for any abnormalities of the 
back.  He was next treated for low back pain in February 
1993, and a May 1993 magnetic resonance imaging study (MRI) 
revealed degenerative disc disease at L3-L4, L4-L5, and     
L5-S1.  A June 1997 VA general medical examination report 
contains a diagnosis of chronic low back pain, with radiation 
into both hips and both extremities, of uncertain etiology.  
The veteran reported back pain for more than 20 years during 
his February 2000 general medical examination, and a 
diagnosis of degenerative spondylosis of the lumbar spine was 
rendered.  None of the treatment records cited above contain 
an opinion to the effect that the veteran's current low back 
disorder is etiologically related to service.

In short, there is no competent medical evidence suggesting a 
causal link between the veteran's claimed skin, circulatory, 
and low back disorders and service.  The Board is aware that 
this question of etiology has not been thoroughly addressed 
by the veteran's VA examiners to date.  However, a remand for 
a more thorough examination is warranted only when such an 
examination is deemed "necessary" to reach a decision on a 
claim under 38 U.S.C.A. § 5103A(d) (West Supp. 2001).  Here, 
where the record is completely devoid of evidence supporting 
the veteran's contentions as to in-service incurrence, such 
an examination is not necessary.

Indeed, the veteran's own lay opinion, as articulated during 
his July 1998 VA Travel Board hearing, is the only evidence 
of record supporting his current claims.  However, the 
veteran has not been shown to possess the requisite training, 
credentials, or other expertise needed to render a diagnosis 
or a competent opinion as to medical causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
such, the veteran's lay contentions do not constitute 
competent medical evidence and lack probative value.

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for skin, 
circulatory, and low back disorders, and those claims must be 
denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 1919 & Supp. 2001). 


ORDER

An initial 10 evaluation for headaches is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

The claim of entitlement to service connection for a skin 
disorder, to include as due to herbicide exposure in Vietnam, 
is denied.

The claim of entitlement to service connection for a 
circulatory disorder, to include as due to herbicide exposure 
in Vietnam, is denied.

The claim of entitlement to service connection for a low back 
disorder, to include as due to herbicide exposure in Vietnam, 
is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

